Pannell, Judge.
Where in an action of trover in the superior court (in which it does not appear on the face of the petition or by exhibits attached thereto that the action is based upon a bill of sale to secure debt, conditional sale contract or other security instrument), the case becomes in default for failure of the defendants to demur, plead, or answer, and thereafter the trial court enters a judgment for the alleged value of the property converted without introduction of any evidence as to value and without submitting the question of value to the jury, such action is error. Ben Hyman & Co. v. Solow, 101 Ga. App. 249 (113 SE2d 489); Code § 110-401 (Ga. L. 1953, Nov. Sess., pp. 440, 451); Williams v. Linn, 108 Ga. App. 629, 631 (133 SE2d 892). The defendants have the right to contest the amount of damages before a jury. Id.

Judgment reversed.


Jordan, P. J., and Deen, J., concur.